Case 1:20-cv-25322-RNS Document 18 Entered on FLSD Docket 06/16/2021 Page 1 of 5




                                 United States District Court
                                           for the
                                 Southern District of Florida

  Jayjay Don, Plaintiff,                        )
                                                )
  v.                                            ) Civil Action No. 20-25322-Civ-Scola
                                                )
  Equinox Brickell, Inc., Defendant.            )
                            Order Denying Motion to Dismiss

         Plaintiff Jayjay Don (“Don”), a Black man, seeks damages from
  Defendant Equinox Brickell, Inc.(“Equinox”) for its discriminatory interference
  with a membership contract in violation of the Civil Rights Act of 1866, 42
  U.S.C. § 1981. (Am. Compl., ECF No. 1 ¶ 1.) Equinox has filed a motion to
  dismiss the complaint arguing that Don has failed to state a claim for a
  violation of Section 1981 because she fails to allege that non-Black customers
  were treated more favorably than Don. (ECF No. 8.) Don opposes the motion.
  (ECF No. 9). And Equinox has timely replied. (ECF No. 10.) After careful review,
  the Court denies Equinox’s motion. (ECF No. 8.)

       1. Background 1

         Don is a Black and/or African American man. (ECF No. 1 ¶ 5.) In 2018,
  Don lived at the SLS Lux in Miami, Florida. As part of his rental contract, the
  condominium association offered a free membership at Equinox, a gym in
  Miami, beginning on July 2018. (Id. ¶ 6.) Don took advantage of the promotion
  and signed up for a gym membership. In approximately July 2019, Don was
  notified that the free gym membership had expired, and Don was only eligible
  for a discounted membership. (Id. ¶ 7.) Don signed up for the discounted gym
  membership with an unidentified Equinox manager. (Id. ¶ 13.) Prior to end of
  the first gym term, Equinox’s General Manager had been disrespectful towards
  Don, giving him dirty looks. (Id. ¶ 8.)
         In October 2019, the General Manager called Don to inform him that his
  discounted gym membership had been terminated. (Id. ¶ 9.) Don requested
  that the General Manager provide him with a revocation letter and a copy of the
  gym membership contract. (Id. ¶ 11.) The General Manager denied those
  requests. (Id. ¶¶ 11, 12.) Unlike Don whose discounted gym membership

  1The Court generally accepts Don’s factual allegations as true for the purposes of evaluating
  Equinox’s motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
  1369 (11th Cir. 1997).
Case 1:20-cv-25322-RNS Document 18 Entered on FLSD Docket 06/16/2021 Page 2 of 5




  contract was terminated, “[t]here are multiple White members at the gym who
  have been allowed to take advantage of the discount.” (Id. ¶ 15.) Don believes
  that the gym membership contract was terminated because the General
  Manager and management racially discriminated against him. (Id. ¶ 16.)
         Don filed his one-count complaint on August 14, 2020 in the Circuit
  Court of the Eleventh Judicial Circuit in and for Miami-Dade Count. (ECF No.
  1-3), alleging a violation of Section 1981. (ECF No. 1.) Don amended his
  complaint as a matter of course and Equinox removed the amended complaint
  to this division. (ECF No. 1). Equinox now moves to dismiss the complaint on
  the grounds that it fails to allege that non-Black customers were treated more
  favorably, thus failing to state a claim. (ECF No. 8.)

     2. Legal Standard

          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
Case 1:20-cv-25322-RNS Document 18 Entered on FLSD Docket 06/16/2021 Page 3 of 5




        Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.

     3. Analysis

         “Section 1981 prohibits intentional race discrimination in the making
  and enforcement of public and private contracts...” Ferrill v. Parker Group, Inc.,
  168 F.3d 468, 472 (11th Cir. 1999). To succeed on a Section 1981 claim, Don
  must establish (1) that he is a member of a racial minority; (2) that Equinox
  had the intent to discriminate on the basis of race; and (3) that the
  discrimination concerned one or more of the activities enumerated in the
  statute. Kinnon v. Arcoub, Gopman & Assocs., Inc., 490 F.3d 886, 891 (11th Cir.
  2007) (citing Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1270 (11th Cir.
  2004)). Don is Black; thus, the first element is not disputed. Equinox
  challenges the second and third elements. Therefore, the Court’s analysis turns
  on whether the amended complaint sufficiently alleges Equinox’s intent to
  discriminate and whether its conduct violated Don’s rights to make and enforce
  the contract.
         Turning first to allegations of Equinox’s intent, the Court finds that Don
  has satisfied his burden. The amended complaint alleges that the General
  Manager at issue gave him dirty looks and terminated his discounted gym
  membership without cause, while White members were allowed to enjoy their
  memberships. Equinox relies on Jackson v. BellSouth Telecommunications, 372
  F.3d 1250 (11th Cir. 2004) in support of his argument, however, that case is
  inapposite. There, the operative complaint alleged discriminatory intent in a
  conclusory fashion, relying on wholly unrelated facts related to a RICO claim to
  allege discriminatory intent under Section 1981. Id. at 1272.; compare with
  Middleton v. Wells Fargo Bank, N.A., 474 F. Supp. 3d 1290, 1293 (N.D. Ga.
  2020) (Pannell, J.) (finding discriminatory intent had been sufficiently pled in
  an allegation that “While neither the teller nor the managers used any racial
  slurs or epithets, in her experience living as an African American, Ms.
  Middleton is able to identify when she is being discriminated against on the
  basis of race.”)
         Next, the Court addresses the third element, in other words, whether
  Equinox’s conduct interfered with Don’s right to make and enforce a contract.
  Recognizing “there exists scant authority in our circuit applying § 1981 to
Case 1:20-cv-25322-RNS Document 18 Entered on FLSD Docket 06/16/2021 Page 4 of 5




  claims brought by customers against commercial establishments,” the Eleventh
  Circuit applies the Fifth Circuit’s approach in Arguello v. Conoco., Inc., 330 F.3d
  355 (5th Cir. 2003). Kinnon, 490 F.3d at 891; see also Lopez v. Target Corp.,
  676 F.3d 1230, 1233 (11th Cir. 2012) (finding the Fifth Circuit’s reasoning
  in Arguello to be persuasive). Arguello stands for the proposition that, “where a
  customer has engaged in an actual attempt to contract that was thwarted by
  the merchant,” a Section 1981 claim exists. Arguello, 330 F.3d at 358. By
  contrast, when the customer “successfully completes the transaction,” he has
  received all that he was entitled to under the retail contract. Id. at 359; see also
  Kinnon, 490 F.3d at 888-92 (affirming summary judgment and dismissal of
  Section 1981 claim, explaining that Kinnon successfully entered into a verbal
  contract for the pizza delivery, and when the delivery was late, Kinnon
  successfully took steps to terminate the contract and ate out of the office at a
  restaurant.)
         The Court finds Lopez most instructive on this point. There, a Hispanic
  male went to a Target store and tried to pay for some items at a check-out
  line. Lopez, 676 F.3d at 1231. The cashier stated that her register was
  closed. Id. The cashier clarified, in a very loud voice, “Don’t you understand?
  I’m closed to YOU!’” Id. at 1232. Lopez proceeded to a different register, paid for
  his items, and, after telling that cashier what had transpired, received an
  apology and $9 in coupons from the supervisor. Id. The Eleventh Circuit was
  not persuaded by the fact that the cashier twice rejected Lopez’s offer to
  contract, forcing him to complete his transaction with a different cashier. Id. at
  1235. It held, “Lopez was not attempting to contract with [the specific cashier]
  directly. Plainly, he was attempting to contract with Target, and he was
  successful in that endeavor.” Id. (further explaining, “Because Lopez was
  able to make his desired purchase from Target, on the same terms available to
  any other customer, [the cashier’s] discriminatory conduct did not impair
  Lopez’s right to make contracts under § 1981.”).
         Relying on these cases, Equinox argues that Don was not prevented from
  entering into a gym membership contract. Equinox argues that Don has failed
  to state a claim because he has not alleged that non-Black customers were
  treated more favorably, and has instead, alleged the opposite. (ECF No. 8 at 1.)
  “Indeed, the Amended Complaint states that Plaintiff was offered the
  opportunity to enter into a contract at a discounted rate, and alleges that White
  members were also offered the same opportunity to enter into a contract at a
  discounted rate.” (Id. at 5.) However, Equinox oversimplifies the facts in this
  matter. As Don points out, although he was able to enter into the contract for a
  gym membership, he was not able to enjoy the rights under same because the
  contract was unilaterally and discriminatorily terminated by Equinox. This
Case 1:20-cv-25322-RNS Document 18 Entered on FLSD Docket 06/16/2021 Page 5 of 5




  case although analogous to Lopez, is critically different, because Don was
  refused the opportunity to challenge the decision with another manager. The
  Eleventh Circuit noted in Lopez, “We are not faced here with circumstances
  where a customer was refused service by the retail store, was required to
  contract on different terms, got frustrated and left the store, or was in any
  other way denied the right to make, enforce, or terminate a contract.” Lopez,
  676 F.3d at 1235 (11th Cir. 2012). But here, the court is faced with those
  circumstances. Taking all of Don’s allegations as true, as the Court must,
  Equinox in its entirety denied Don the opportunity to enforce or continue the
  contract. Moreover, the Court notes that the cases cited by Equinox were
  decided on summary judgment, after both parties had the benefit of taking
  discovery. Here too, the Court finds that Equinox’s arguments may be
  premature and are better left decided at the summary judgment stage.

     4. Conclusion

  For these reasons, Equinox’s motion to dismiss is denied. (ECF No. 8.)
        Done and ordered, at Miami, Florida, on June 15, 2021.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
